                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                      Case No. 8:18-cr-474-T-33TGW

TERRY ALONZO WILSON
____________________________/

                                  ORDER

     This matter comes before the Court pursuant to the United

States of America’s Motion for Pretrial Determination of

Admissibility     of   Evidence     Concerning   Defendant’s   Prior

Robbery (Doc. # 59), filed on April 3, 2019. Defendant Terry

Alonzo Wilson responded in opposition on May 17, 2019. (Doc.

# 68). For the reasons that follow, the Motion is granted in

part and denied in part.

I.   Background

     On September 14, 2018, two men robbed Value Pawn &

Jewelry — a pawn shop located in Tampa, Florida. (Doc. # 1 at

3). Neither robber wore gloves or masks, but one robber, who

was bald, wore sunglasses and the other robber, who had a

beard, wore a baseball hat. (Id. at 3-4). The bald robber

pointed a pistol at the pawn shop’s occupants and ordered

them not to look at his face. (Id.; Doc. # 59 at 2). The two


                                    1
robbers bound the occupants with zip ties and plastic bags,

then forced the occupants to the rear of the store. (Doc. #

1 at 3-4). The robbers demanded jewelry from the glass display

cases and forced the shop’s manager to open the safe. (Id. at

4). The robbers stuffed their backpacks with cash and jewelry,

took two of the victims’ cellphones and the shop’s video

surveillance tape, and then fled. (Id.).

       As they fled, the bald robber left his pistol inside the

store. (Id.). Additionally, the robbers dropped one of the

stolen cellphones down the street as they entered their

getaway car. (Id. at 5). After the police found the cellphone,

they lifted a fingerprint off the phone that matched to Jeremy

Williams.   (Id.).   Williams,   a   convicted   felon,   was   later

identified as the bearded robber. (Id. 5-6). Following his

arrest, Williams identified Wilson as the bald robber. (Id.

at 6-7). Wilson apparently told Williams that the robbery

would be an “inside job” involving one of the pawn shop’s

employees, but no evidence has been discovered to support

that any employees were involved. (Doc. # 59 at 4-5). Despite

Williams’s identification, the victims could not identify

Wilson as the bald robber in a photographic lineup. (Id. at

21).   During   their   surveillance   of   Wilson,   investigators

                                 2
observed him pawn jewelry taken during the robbery at a

different pawn shop in Tampa. (Doc. # 1 at 9-10).

     On October 16, 2018, a grand jury indicted Wilson for

(1) conspiracy to interfere with commerce by robbery, in

violation of 18 U.S.C. § 1951(a) and (b) (Count One); (2)

interference with commerce by robbery, in violation of 18

U.S.C. § 1951(a) and (b) (Count Two); (3) using, carrying,

and brandishing a firearm during and in relation to, and

possessing a firearm in furtherance of, a crime of violence,

in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (Count Three);

and (4) possessing a firearm while a felon, in violation of

18 U.S.C. § 922(g)(1) (Counts Four and Five). (Doc. # 14).

     According to the United States, Wilson denied knowing

anything about the robbery and claimed to be blind during a

post-Miranda interview with investigators. (Doc. # 59 at 9).

Additionally, when asked about his possession of the jewelry

taken during the robbery, Wilson told investigators that any

jewelry he possessed had already belonged to him. (Id.).

     Because of Wilson’s assertion that he had nothing to the

do with the robbery, the United States seeks to introduce

evidence of Wilson’s prior conviction for robbery with a

firearm and attempted robbery with a firearm. Specifically,

                             3
on April 26, 1999, Wilson entered Cash America Pawn – a pawn

shop located less than twenty miles away on the same road as

Value Pawn & Jewelry – wearing glasses but no mask and placed

a keyboard on the counter, as if he was there to pawn it.

(Doc. # 59 at 6 n.2; Doc. # 59-1 at 8). Wilson then produced

a revolver and demanded the employees get on the floor. (Doc.

# 59-1 at 8). Then, Wilson told the employees not to look at

his face, forced them to the rear of the store, and ordered

the manager to open the safe. (Id.; Doc. # 59 at 6). Wilson

took cash, jewelry, and one of the employee’s car keys, then

fled when a customer entered the shop. (Doc. # 59 at 6-7).

The shop’s video surveillance system recorded the robbery.

(Id. at 7).

     As   he   fled,   Wilson   left   on   the   shop’s   counter   the

keyboard and his bag, which contained rope and duct tape.

(Id.; Doc. # 59-1 at 8). He then drove one of the employee’s

cars away from the shop before abandoning it. (Doc. # 59 at

7). Following the robbery, Wilson pawned some of the jewelry

he stole. (Id.). During the investigation, a maintenance

worker who was employed by Wilson’s apartment complex told

police that Wilson unsuccessfully attempted to recruit him to

participate in the robbery, explaining the robbery would be

                                  4
an “inside job.” (Id.). A jury convicted Wilson, and he was

sentenced to twenty years in prison on January 21, 2000. (Doc.

# 59-1 at 13-19). Wilson was released from custody on June 2,

2018. (Doc. # 59 at 6).

      Thus, the United States moves to admit the following

evidence at trial under Federal Rule of Evidence 404(b): (1)

a certified copy of Wilson’s prior conviction for robbery

with a firearm and attempted robbery with a firearm; and (2)

evidence concerning that prior robbery. (Id.).

II.   Discussion

      Federal Rule of Evidence 404(b) states “[e]vidence of a

crime, wrong, or other act is not admissible to prove a

person’s character in order to show that on a particular

occasion the person acted in accordance with the character.”

Fed. R. Evid. 404(b). However, this type of evidence may be

admitted    for   other    purposes,    such   as    to   prove   “motive,

opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.” Id.

      The   Eleventh      Circuit   applies    a    three-part    test   to

determine the admissibility of evidence under Rule 404(b):

(1) the evidence must be relevant to an issue other than the

defendant’s character; (2) sufficient proof must exist for a

                                    5
jury to find that the defendant committed the act in question;

and (3) the probative value of the evidence must not be

substantially outweighed by the risk of unfair prejudice

under Rule 403. United States v. Green, 873 F.3d 846, 858

(11th Cir. 2017).

     A.   Relevance of Prior Robbery to Issues Other Than
          Wilson’s Character

     The United States argues evidence of Wilson’s prior

robbery conviction is relevant to numerous issues other than

his character – namely, his intent, knowledge, plan, absence

of mistake, lack of accident, and identity. (Doc. # 59 at 9-

12). Application of the Eleventh Circuit’s three-part test

varies depending on the issue for which the evidence is

offered. United States v. Phaknikone, 605 F.3d 1099, 1107

(11th Cir. 2010). Therefore, the Court addresses each purpose

separately.

     To begin, the United States argues evidence of the prior

robbery helps establish that Wilson “willfully conspired to

rob the Value Pawn.” (Doc. # 59 at 10). Wilson is charged

with conspiracy to interfere with commerce by robbery in

violation of 18 U.S.C. § 1951(a) and (b). “In every conspiracy

case, ‘a not guilty plea renders the defendant’s intent a


                              6
material issue’ unless the defendant affirmatively makes it

a non-issue.” United States v. Abreu-Jimenez, 535 F. App’x

860,    867   (11th    Cir.    2013).      Wilson   pled     not    guilty    to

conspiracy, and he did not affirmatively remove intent as an

issue. In fact, Wilson appears to have affirmatively made

intent an issue by stating he did not know anything about the

robbery. Therefore, the prior conviction may be used to

establish that Wilson willfully conspired to rob the pawn

shop in this case. See United States v. Holmes, 171 F. App’x

753,    757   (11th    Cir.    2006)    (affirming     admission       of    the

defendant’s prior involvement in an uncharged bank robbery

under Rule 404(b) because it was relevant to the defendant’s

state of mind in the subsequent conspiracy to commit bank

robbery case).

       Relatedly, the United States argues evidence of the

prior robbery will help prove Wilson’s plan to commit the

robbery in this case. (Doc. # 59 at 11). The pawn shop’s

surveillance system recorded Wilson’s previous robbery, and

the    robbers   in   this    case    took   the    surveillance      video    —

allegedly showing that Wilson’s robbery plan evolved as a

result of his prior experience. Because Wilson has denied

participating     in    both    the     conspiracy     and    the    robbery,

                                       7
evidence     of    the    prior    robbery      is    relevant        to   Wilson’s

involvement in the planning of this robbery.

      The United States also argues evidence of the prior

robbery helps establish that Wilson’s “possessing and pawning

jewelry     taken    during    the      robbery      was   not    a    mistake   or

accident.”        (Doc.   #   59   at    10).     Wilson     is   charged      with

interference with commerce by robbery in violation of 18

U.S.C. § 1951(a) and (b). “[T]he only mens rea required for

a   Hobbs   Act     robbery    conviction       is    that    the      offense   be

committed knowingly.” United States v. Gray, 260 F.3d 1267,

1283 (11th Cir. 2001). “‘Robbery’ means the unlawful taking

or obtaining of personal property from the person . . .

against his will, by means of actual or threatened force.” 18

U.S.C. § 1951(b). “[I]t is difficult to imagine how a person

could ‘unlawfully take and obtain personal property . . . by

means of actual and threatened force’ . . . by mistake or

accident.” United States v. Woodruff, 296 F.3d 1041, 1047

(11th Cir. 2002). Therefore, because Wilson denied knowing

anything about the robbery and claimed the jewelry in his

possession belonged to him, evidence of the prior robbery

helps prove that Wilson’s possession and sale of jewelry taken

during the robbery was not a mistake or accident.

                                         8
     The United States further argues evidence of the prior

robbery helps establish that Wilson “knowingly robbed [Value

Pawn] with a firearm” and “demonstrates his intent to possess

the pistol recovered in this case while being a convicted

felon.”   (Doc.   #   59   at   10-11).    Wilson   is   charged   with

violations of 18 U.S.C. §§ 924(c)(1)(A) and 922(g)(1). To

obtain a conviction under both statutes, the government must

prove   beyond    a   reasonable   doubt    that    Wilson   knowingly

possessed a firearm. United States v. Perez, 661 F.3d 568,

576 (11th Cir. 2011). Wilson used a firearm during his prior

robbery; therefore, “the fact that [he] knowingly possessed

a firearm . . . on a previous occasion makes it more likely

that he knowingly did so this time as well, and not because

of accident or mistake.” United States v. Jernigan, 341 F.3d

1273, 1282 (11th Cir. 2003). Thus, evidence of the prior

robbery helps prove Wilson knowingly robbed the pawn shop

with a firearm. See United States v. Sterling, 738 F.3d 228,

239 (11th Cir. 2013) (noting that evidence of the defendant’s

prior conviction of robbing a bank with a weapon was relevant

to his intent to use a weapon during the commission of a

subsequent bank robbery). Likewise, evidence of the prior

robbery helps prove Wilson had the requisite intent to possess

                                   9
the firearm recovered in this case while being a convicted

felon. See United States v. Patrick, 536 F. App’x 840, 842

(11th Cir. 2013) (affirming admission of the defendant’s

prior armed robbery under Rule 404(b) because it helped

establish the defendant’s intent in a subsequent felon-in-

possession case).

       Finally, the United States argues evidence of the prior

robbery helps establish that Wilson, rather than another

individual, robbed the pawn shop in this case. (Doc. # 59 at

10).    Evidence    offered    to   prove        identity   must    satisfy   a

“particularly stringent” analysis. United States v. Lail, 846

F.2d    1299,   1301   (11th    Cir.    1988).      Specifically,     “[w]hen

extrinsic offense evidence is introduced to prove identity,

‘the likeness of the offenses is the crucial consideration.

The    physical    similarity    must       be   such   that   it   marks   the

offenses as the handiwork of the accused. In other words, the

evidence must demonstrate a modus operandi.’” United States

v. Whatley, 719 F.3d 1206, 1217 (11th Cir. 2013) (quoting

Phaknikone, 605 F.3d at 1108). “The extrinsic act must be a

‘signature’ crime, and the defendant must have used a modus

operandi that is uniquely his.” Phaknikone, 605 F.3d at 1108.

       Wilson’s prior robbery and the robbery he is charged

                                       10
with in this case (1) involved robbing a pawn shop (2) located

on a specific street in Tampa (3) by someone with a pistol

(4) who wore glasses (5) but not gloves or masks (6) that

unsuccessfully attempted to recruit an accomplice by claiming

the robbery would be an inside job, (7) came prepared to bind

his victims, (8) yelled at the victims not to look at his

face, (9) forced the victims into the back of the shop, (10)

ordered the manager to open the safe, and (11) inadvertently

left an item at the crime scene. However, most of these

similarities are common components of armed robberies. See,

e.g., Lail, 846 F.2d at 1301 (explaining use of a handgun and

lack of disguise are common traits of many robberies). The

only relatively unique similarities are that the robberies

were committed on the same street in Tampa and both robbers

wore glasses (but not masks or gloves) and attempted to

recruit accomplices by claiming the robberies would be inside

jobs.

     Furthermore, there are also notable differences between

the robberies. First, two robbers were involved in this case’s

robbery, while Wilson acted alone in the prior robbery. See

United States v. Myers, 550 F.2d 1036, 1046 (5th Cir. 1977)

(“The presence of a marked dissimilarity—that the charged

                             11
crime was perpetrated by a lone gunman, while the uncharged

crime was committed by two armed men—further undermines the

force of the inference of identity.”). Second, Wilson feigned

pawning a keyboard before beginning his robbery. By contrast,

the robbers in this case did not stage a phony transaction.

Third, while both robbers came prepared to bind their victims,

only the robbers in this were actually successful in binding

their victims. Cf. Lail, 846 F.2d at 1301 (noting “major

dissimilarities” between robberies such as that the robber in

the uncharged robbery posed as a businessman and took the

manager hostage while the defendant in his previous robbery

wore a t-shirt and jeans and took no hostages). Relatedly,

the robbers in this case brought zip ties and plastic bags to

bind their victims, while Wilson brought rope and duct tape

for his prior robbery. Fourth, only the robbers in this case

took the pawn shop’s surveillance video. Fifth, Wilson stole

one of the employee’s cars to use as a getaway vehicle for

his robbery, while the robbers in this case brought their own

car.

       In   sum,   there    are   some      similarities   between    the

robberies,     but   even    these        similarities   combined    lack

distinction. Additionally, the relatively unique similarities

                                     12
do not seem so “unusual” to make it “very likely” that the

unknown perpetrator of the robbery in this case and Wilson

are the same person. See Whatley, 719 F.3d at 1217 (noting

the   similarities   between    the   robberies    were    “unusual”);

Myers, 550 F.2d at 1046 (“[The crimes] must possess a common

feature or features that make it very likely that the unknown

perpetrator of the charged crime and the known perpetrator of

the uncharged crime are the same person.”). While “it is not

necessary that the charged crime and the other crimes be

identical in every detail,” Myers, 550 F.2d at 1046, the

numerous differences between the robberies prevent the United

States from showing the robbery in this case is the handiwork

of Wilson. Consequently, evidence of the prior robbery may

not be used to establish Wilson’s identity as the bald robber

in this case.

      B.    Proof That Wilson Committed the Prior Robbery

      “The prosecution can introduce evidence of a defendant’s

otherwise   admissible   acts   if    the   jury   could   find   by   a

preponderance of the evidence that the acts did in fact

occur.” United States v. Bowe, 221 F.3d 1183, 1192 (11th Cir.

2000). “[E]xtrinsic evidence of a prior conviction provides

sufficient proof that the defendant committed the prior bad

                                 13
act.” United States v. Floyd, 522 F. App’x 463, 465 (11th

Cir. 2013). Here, the United States intends to introduce a

certified copy of Wilson’s prior robbery conviction into

evidence at trial, which is sufficient to establish that he

committed the act. See Green, 873 F.3d at 864 (“[W]hen the

[Rule   404(b)   prior]   act   has   become   the   subject   of   a

conviction, the prosecutor can prove the act by introducing

a certified judgment of conviction.”); United States v. Gay,

423 F. App’x 873, 876 (11th Cir. 2011) (“[T]he Government

submitted certified copies of the prior convictions, and

hence offered sufficient proof for a jury to find that [the

defendant] committed these acts.”).

     Wilson contends there is insufficient proof that he

committed the prior robbery. There, a juror testified after

the verdict that she believed Wilson was not guilty but was

pressured into changing her vote. (Doc. # 68 at 13; Doc. #

68-1). It is unclear what effect, if any, this testimony had

on the case. But the record reflects that the trial court

considered the testimony and nevertheless sentenced Wilson,

who served more than eighteen years in prison for the robbery.

See (Doc. # 59-1 at 13-19; Doc. # 68-1).

     Furthermore, the jury’s verdict required a finding that

                                 14
Wilson was guilty of the robbery beyond a reasonable doubt.

Therefore, even if a juror had some misgivings about the

verdict, this verdict is sufficient to establish that a jury

could    find    Wilson    committed    the   robbery      by    at   least   a

preponderance of the evidence. See Green, 873 F.3d at 864

(“Obviously, a conviction based on a verdict of guilty after

a trial will suffice. A jury can convict only if it has found

the    defendant     guilty   beyond    a     reasonable        doubt,   which

standard clearly exceeds the preponderance standard.”).

       C.      Probative Value Weighed Against Prejudice

       Federal Rule of Evidence 403 states a “court may exclude

relevant evidence if its probative value is substantially

outweighed by a danger of . . . unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.” Fed. R. Evid.

403. The determination of whether Rule 404(b) evidence is

substantially outweighed by its prejudicial impact “calls for

a     common    sense     assessment    of     all   the        circumstances

surrounding the extrinsic offense, including prosecutorial

need, overall similarity between the extrinsic act and the

charged offense, as well as temporal remoteness.” Jernigan,

341 F.3d at 1282 (quotation marks omitted). Nonetheless,

                                   15
exclusion under Rule 403 “is an extraordinary remedy which

the district court should invoke sparingly, and the balance

should be struck in favor of admissibility.” United States v.

Alfaro-Moncada, 607 F.3d 720, 734 (11th Cir. 2010) (quotation

marks omitted).

     In this case, while Wilson’s prior robbery and the

robbery he is presently charged with were not similar enough

to allow the prior conviction to be offered to establish his

identity, their similarities are nonetheless highly probative

of other issues, including Wilson’s state of mind. See United

States v. Ramirez, 426 F.3d at 1344, 1354 (11th Cir. 2005)

(“A similarity between the other act and a charged offense

will make the other offense highly probative with regard to

a defendant’s intent in the charged offense.”). Furthermore,

the United States has established its prosecutorial need for

evidence of the prior robbery. For example, the United States’

case will rely primarily on the testimony of Williams – a

convicted felon – because the robbers took the security

footage and the victims could not identify Wilson as the

robber in a photographic lineup. See United States v. Abram,

171 F. App’x 304, 313 (11th Cir. 2006) (affirming admission

of prior uncharged robberies under Rule 404(b) because the

                             16
government’s only eyewitness was a convicted felon).

     True, “temporal remoteness depreciates the probity of

the extrinsic offense.” United States v. Beechum, 582 F.2d

898, 915 (11th Cir. 1978). However, “the significance of the

time period since the prior offense is diminished where one

was incarcerated for a significant part of that time.” United

States v. Borja-Antunes, 530 F. App’x 882, 885-86 (11th Cir.

2013).   While   Wilson’s     prior    conviction   occurred   roughly

nineteen years before the robbery at issue here, Wilson has

been incarcerated for almost that entire time. In fact, he

was released from custody less than four months prior to the

robbery in this case. Therefore, the temporal proximity of

Wilson’s prior robbery is within the bounds of admissibility.

See Sterling, 738 F.3d at 239 (affirming admission of fifteen-

year-old robbery under Rule 404(b) where the defendants were

incarcerated until seven years before the charged robbery);

Patrick, 536 F. App’x at 843 (affirming admission of eighteen-

year-old robbery under Rule 404(b)). In sum, the probative

value    of   evidence   of    Wilson’s    prior    robbery    is   not

substantially outweighed by its prejudicial impact.




                                  17
III. Conclusion

     For the foregoing reasons, the United States may offer

evidence   of    Wilson’s       prior    robbery       conviction       to   help

establish his intent, knowledge, plan, absence of mistake,

and lack of accident in this case’s robbery. However, evidence

of Wilson’s prior robbery conviction may not be offered to

establish his identity as the bald robber in this case.

Therefore,      the     United        States’        Motion     for    Pretrial

Determination     of     Admissibility          of     Evidence       Concerning

Defendant’s Prior Robbery (Doc. # 59) is granted in part and

denied in part.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     The   United      States    of    America’s       Motion    for    Pretrial

Determination     of     Admissibility          of     Evidence       Concerning

Defendant’s Prior Robbery (Doc. # 59) is GRANTED IN PART AND

DENIED IN PART as provided herein.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

24th day of May, 2019.




                                        18
